561 So. 2d 589 (1990)
Russell Atwood FOUST, III, Appellant,
v.
Dina Darlene Nipper Knorr FOUST, Appellee.
No. 89-00557.
District Court of Appeal of Florida, Second District.
January 5, 1990.
Rehearing Denied February 8, 1990.
Russell Atwood Foust, III, pro se.
Stella Diamond of Diamond & Diamond, Fort Myers, for appellee.
RYDER, Acting Chief Judge.
Russell Atwood Foust, III (father) seeks review of the trial court's determination that Dina Foust (mother) be the primary residential parent of their minor child.
Upon consideration of the briefs, the oral arguments and the record before us, this court affirms the judgment entered below, as appellant has made no abuse of discretion appear. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980); Strate v. Strate, 328 So. 2d 29 (Fla. 3d DCA), cert. denied, 336 So. 2d 1184 *590 (1976); Fishman v. Fishman, 245 So. 2d 258 (Fla. 3d DCA 1971).
The burden of showing error rests on the appellant, because decisions of the lower court reach the appellate court clothed with a presumption of correctness. Brackin v. Brackin, 190 So. 2d 816 (Fla. 1st DCA 1966), cert. denied, 201 So. 2d 230 (Fla. 1967); Strate; Fishman. Here, no reversible error has been demonstrated. Accordingly, the final judgment and order appealed are affirmed.
Affirmed.
SCHOONOVER and LEHAN, JJ., concur.